DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-16, 19-23 are allowed. 
	Renumbered as claims 1-21 for pending claims 1-16, 19-23.
	The present invention is directed to quantization processing to convert the number of tones of an input image into a smaller number of tones for forming an image by using a color material represented by ink and the like. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, an image processing apparatus that generates image data to be output to an image forming apparatus printing an image by an ink dot formed by ejecting ink onto a printing medium, the image processing apparatus comprising: 
one or more memories storing instructions; 
one or more processors configured to execute the instructions to cause the image processing apparatus to function as: 
 	a generation unit configured to generate, based on an input image, first generation amount data indicating a tone value of each of at least two or more kinds of ink dot corresponding to the ink for each pixel and second generation amount data indicating a tone value of a blank dot for which the ink dot is not formed for each pixel; 
a first determination unit configured to determine a blank dot arrangement pattern indicating an arrangement of the blank dot prior to determining an arrangement of the ink dot by using the generated second generation amount data indicating the tone value of the blank dot; and 
a second determination unit configured to determine an ink dot arrangement pattern indicating the arrangement of the ink dot by using the determined blank dot arrangement pattern and the first generation amount data, so that the ink dot arrangement pattern does not [[to]] overlap the determined blank dot arrangement pattern on the printing medium.

The closest prior art, Tamagawa (US 2013/0128286 A1) in view of Okumura (US 2015/0371124 A1) fails to anticipated or render obvious at least underlined limitations.
	Regarding claim 1, Tamagawa (US 2013/0128286 A1) discloses an ink use amount evaluation apparatus, an ink use amount evaluation method and an inkjet apparatus, and more particularly to image signal processing technology suitable for calculating a prediction of an ink use amount when performing image formation (printing) by means of a liquid ejection head based on an inkjet system, and judging whether or not image formation quality is to be affected.
	Okumura (US 2015/0371124 A1) discloses a technology of generating data for reproducing colors of a dot image which is formed by a printer.
However, Tamagawa (US 2013/0128286 A1) in view of Okumura (US 2015/0371124 A1) do not specifically disclose “a first determination unit configured to determine a blank dot arrangement pattern indicating an arrangement of the blank dot prior to determining an arrangement of the ink dot by using the generated second generation amount data indicating the tone value of the blank dot; and 
a second determination unit configured to determine an ink dot arrangement pattern indicating the arrangement of the ink dot by using the determined blank dot arrangement pattern and the first generation amount data, so that the ink dot arrangement pattern does not [[to]] overlap the determined blank dot arrangement pattern on the printing medium”. Therefore claim 1 is allowed (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
 	Independent claims 19 and 20 are reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent 19 and 20 are is found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 1.
 	Regarding claims 2-16, 21-23, the instant claims are dependent on allowable claims and thus allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/           Primary Examiner, Art Unit 2672